PER CURIAM:
Emmett Madison Graham, Jr., a federal prisoner, appeals the district court’s orders denying relief on his 28 U.S.C. § 2241 (2000) petition, motion for reconsideration, and motion for a certificate of appealability. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Graham v. United States, No. 5:06-hc-02076-FL (E.D.N.C. June 5, 2006; Sept. 6 & 28, 2006). We deny Graham’s motions for an injunction, to appoint counsel, and for a certificate of appealability. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.